Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 1 of 42 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

URSULA MCGLONE, JASON MCGLONE,                     §   CASE NO.
L.M., G.M., B.M., E.M., and M.M., minor            §
children by and through their parent and natural   §   JUDGE
guardian, Ursula McGlone, JULIA DUNHAM,            §
K.D. and C.D., minor children by and through       §
their parent and natural guardian, Julia Dunham,   §
ADAM RIDER, BRITTANI RIDER, M.R.,                  §
C.R., L.R. and L.R., minor children by and         §
through their parent and natural guardian,         §
Brittani Rider, Ohio residents, on behalf of       §
themselves individually and all others similarly   §
situated                                           §
                       Plaintiffs,                 §
        v.                                         §
                                                   §
CENTRUS ENERGY CORP.,                              §   CLASS ACTION COMPLAINT
a Delaware Corporation, individually and as        §
successor-in interest to USEC Incorporated,        §   Jury Demanded
                                                   §
UNITED STATES ENRICHMENT                           §
CORPORATION, a Delaware Corporation,               §
                                                   §
URANIUM DISPOSITION SERVICES,                      §
LLC, a Tennessee Limited Liability Company,        §
                                                   §
BWXT CONVERSION SERVICES, LLC,                     §
a Delaware Limited Liability Company,              §
                                                   §
MID-AMERICA CONVERSION                             §
SERVICES, a Delaware Limited Liability             §
Company,                                           §
                                                   §
BECHTEL JACOBS COMPANY, LLC,                       §
a Delaware Limited Liability Company,              §
                                                   §
LATA/PARALLAX PORTSMOUTH, LLC,                     §
a New Mexico Limited Liability Company,            §
                                                   §
FLUOR-BWXT PORTSMOUTH, LLC ,                       §
an Ohio Limited Liability Company,                 §
                                                   §
                      Defendants.                  §
  Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 2 of 42 PAGEID #: 2




                                    I.      INTRODUCTION

      Plaintiffs, Ursula McGlone, Jason McGlone, L.M., G.M., B.M., E.M., and M.M., minor

children by and through their parent and natural guardian Ursula McGlone, Julia Dunham, and

K.D. and C.D., minor children by and through their parent and natural guardian, Julia Dunham,

Brittani Rider, Adam Rider, M.R., C.R., L.R. and L.R., minor children by and through their parent

and natural guardian, Brittani Rider, on behalf of themselves individually and all others similarly

situated (collectively “Plaintiffs”), through undersigned counsel, hereby file this Complaint. Based

on their personal knowledge, information and belief, as and for their Complaint for civil penalties,

equitable and injunctive relief against Defendants, Plaintiffs respectfully allege as follows:

       1.      There is an existing federal action involving the same parties: McGlone v. Centrus

Energy Corp., No. 2:19-cv-21986-ALM-EPD (S.D. Ohio). Pursuant to Frilling v. Honda of Am.

Mfg., Inc., No. C-3-96-181, 1996 WL 1619348, at *4-5 (S.D. Ohio Oct. 21, 1996), Plaintiffs

commence this new action in order to subsequently consolidate with the existing lawsuit.

                              II.        NATURE OF THE ACTION

       2.      In Pike County, Ohio sits the 3,777-acre Portsmouth Site which has accommodated

uranium enrichments operation by Defendants.

       3.      What the populace did not know was that the operations at the Portsmouth Site

expelled air laden with radioactive material and other harmful constituents, and other surface water

and groundwater releases.

       4.      Winds have carried the radioactive materials and other harmful constituents

throughout the area in such concentrations that radioactive materials and other constituents can be

found deposited in soils and buildings in and around Piketon, Ohio.




                                                  2
  Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 3 of 42 PAGEID #: 3




        5.     On May 13, 2019, Zahn’s Corner Middle School in Piketon was suddenly closed

due to health concerns because enriched uranium was detected inside the building. Neptunium-

237 was also detected by an air monitor next to the school. The school is approximately two miles

from the Portsmouth Site and serves more than 300 students. This incident was the first notification

to the community about radioactive materials migrating into populated areas from the Portsmouth

Site.

        6.     Releases of radioactive material from the Portsmouth Site exceed levels of radiation

and concentrations of radioactive materials permissible in unrestricted (general public) areas.

        7.     In addition to radioactive material, Defendants have caused the Portsmouth Site to

release harmful constituents directly into the environment and which directly impact humans, both

on-site and off-site, and including both hazardous and non-hazardous constituents. These

constituents have been released into the soil, air, and groundwater. The constituents include wastes

and non-wastes that are generated via the production and enrichment of uranium and related

operations on-site.

                      III.    PARTIES, JURISDICTION, AND VENUE

        8.     Putative Class Representatives and Plaintiffs Ursula McGlone and Jason McGlone

are married, above the age of majority, and live approximately two miles from the Portsmouth Site

on property they own. Recent scientific testing shows their property to be impacted with

radioactive and toxic materials. The McGlones were unaware until such testing that their property

had been contaminated with radioactive and toxic materials.

        9.     Putative Class Representatives L.M., G.M., B.M., E.M., and M.M. are below the

age of majority. Thus, their claims are brought by and through their parent and natural guardian,




                                                 3
  Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 4 of 42 PAGEID #: 4




Ursula McGlone. L.M., G.M., B.M., E.M., and M.M. live approximately two miles from the

Portsmouth Site. They live within the zone of impact.

       10.     Putative Class Representative and Plaintiff Julia Dunham is above the age of

majority and lives approximately four miles from the Portsmouth Site on property she owns.

Recent scientific testing shows her property to be impacted with radioactive and toxic materials.

Julia Dunham was unaware until such testing that her property had been contaminated with

radioactive and toxic materials.

       11.     Putative Class Representatives K.D. and C.D. are below the age of majority. Thus,

their claims are brought by and through their parent and natural guardian, Julia Dunham. K.D. and

C.D. live approximately four miles from the Portsmouth Site. They live within the zone of impact.

       12.     Putative Class Representatives and Plaintiffs Adam Rider and Brittani Rider are

above the age of majority and live approximately four and one-half miles from the Portsmouth Site

on property they own. Recent scientific testing shows their property to be impacted with

radioactive and toxic materials. The Riders were unaware until such testing that their property had

been contaminated with radioactive and toxic materials.

       13.     Putative Class Representatives M.R., C.R., L.R. and L.R. are below the age of

majority. Thus, their claims are brought by and through their parent and natural guardian, Brittani

Rider. M.R., C.R., L.R. and L.R. live approximately four and one-half miles from the Portsmouth

Site. They live within the zone of impact.

       14.     Defendant Centrus Energy Corp. (“Centrus”), formerly USEC Incorporated

(“USEC Inc.”), is a Delaware corporation with its principal place of business in Maryland. This

action is brought against Centrus Energy Corp., individually, and as successor-in-interest to USEC

Inc.




                                                4
  Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 5 of 42 PAGEID #: 5




       15.     Defendant United States Enrichment Corporation (“USEC”) is a Delaware

corporation with its principal place of business in Maryland and is a wholly owned subsidiary of

Centrus Energy Corp.

       16.     Defendant Uranium Disposition Services, LLC (“UDS”) is a Tennessee limited

liability company with its principal place of business in Florida.

       17.     Defendant BWXT Conversion Services, LLC (“BWXT”) is a Delaware limited

liability company with its principal place of business in Kentucky.

       18.     Mid-America Conversion Services, LLC (“MCS”) is a Delaware limited liability

company with its principal place of business in Kentucky.

       19.     Bechtel Jacobs Company, LLC (“Bechtel Jacobs”) is a Delaware limited liability

company with its principal place of business in Tennessee.

       20.     Lata/Parallax Portsmouth, LLC (“Lata/Parallax”) is a New Mexico limited liability

company with its principal place of business in New Mexico.

       21.     Fluor-BWXT Portsmouth, LLC (“Fluor-BWXT”) is an Ohio limited liability

company with its principal place of business in Ohio.

       22.     Original jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

because this action arises under multiple laws of the United States.

       23.     This Court is also vested with jurisdiction by virtue of 28 U.S.C. § 1332(d).

Minimal diversity exists between named Plaintiffs of this putative class action, all of whom are

citizens of the State of Ohio, and Defendant Centrus, a citizen of Delaware, its state of

incorporation, and Maryland, its headquarters and principal place of business location. The

proposed class exceeds 100 persons and the amount in controversy exceeds $5,000,000.00.




                                                 5
    Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 6 of 42 PAGEID #: 6




           24.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(a)(2), as a substantial

portion of the events and omissions giving rise to Plaintiffs’ claims occurred in this district.

                                   IV.      FACTUAL ALLEGATIONS

                        Operations at Portsmouth Site Gaseous Diffusion Plant

           25.     Located at the Portsmouth Site is the Portsmouth Gaseous Diffusion Plant, or the

“A-Plant” as the locals refer to it. In July 1993, USEC assumed the uranium enrichment operations

at the Portsmouth Gaseous Diffusion Plant and operated the plant until 2001.

           26.     The primary mode of enrichment was the gaseous diffusion of uranium

hexafluoride to separate the lighter fissile isotope, U-235, from the heavier non-fissile isotope, U-

238.

           27.     From 2001 to 2011, USEC was responsible for maintaining the gaseous diffusion

plant in a safe configuration. Initially, the process equipment was kept in Cold Standby, capable

of restart if the need arose. Eventually, the plant transitioned to Cold Shutdown where systems

were permanently disengaged, and equipment prepared for eventual decommissioning.

                           Depleted Uranium Hexafluoride Conversion Plant

           28.     In 2002, Uranium Disposition Services, LLC was contracted to design, build, and

operate a Depleted Hexafluoride Conversion Plant (“DUF6 Conversion Plant”).

           29.     Depleted uranium hexafluoride (DUF6) is a coproduct of the uranium enrichment

process that occurred at the Portsmouth Site. The DUF6 Conversion Plant was designed and

constructed to convert inventory of DUF6 produced by the Paducah Gaseous Diffusion1 and the

Portsmouth Gaseous Diffusion Plants, to a more stable uranium oxide form for reuse, storage,

and/or transportation and disposition. A coproduct of the conversion process is hydrofluoric acid


1
    The Paducah Gaseous Diffusion Plant is located in McCracken County, Kentucky, near Paducah, Kentucky.



                                                        6
  Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 7 of 42 PAGEID #: 7




(HF), which is reused industrially. The Portsmouth DUF6 inventory is expected to be processed

in approximately 18 years.

       30.     In 2010, BWXT Conversion Services, LLC was contracted to operate the DUF6

Conversion Plant at the Portsmouth Site. BWXT was also responsible for continuing cylinder

surveillance and maintenance (S&M) services for the inventory of DUF6, low-enrichment uranium

hexafluoride (UF6), normal UF6, and other cylinders. The contract was initially scheduled to

expire in September 2016 but was extended to accommodate procurement for a new DUF6

operations contract.

       31.     In 2016, MCS was contracted to operate the DUF6 Conversion Plant. MCS is

responsible for providing cylinder surveillance and maintenance for the DUF6 conversion facility

and associated equipment, operating the conversion facility to convert the DUF6 from the

inventory at Paducah and Portsmouth to uranium oxide; reusing, storing, transporting, and/or

disposing of the DUF6 conversion process end-products; selling the aqueous hydrofluoric acid

(AqHF) product; and, providing S&M services for the cylinder storage yards.

                                     Centrifuge Operations
       32.     In 2002, USEC Inc. signed a lease for use of centrifuge-related equipment and

facilities at the Portsmouth Site.

       33.     In 2004, USEC Inc. began operating what is known as the American Centrifuge

Lead Cascade Facility (“Lead Cascade”). The Lead Cascade was a test loop which demonstrated

the effectiveness of centrifuge design and equipment by processing uranium in a closed loop. In

2016, USEC’s successor, Centrus, ceased uranium enrichment operations at the Lead Cascade.

This was followed by removal of uranium gas from the centrifuges and process piping, dismantling

of equipment, and other actions need to ultimately decommission the facility. The Lead Cascade

is currently in decommissioning phase.


                                               7
  Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 8 of 42 PAGEID #: 8




       34.     The Lead Cascade was a test loop for USEC’s, now Centrus’s, American

Centrifuge Plant (“ACP”). Construction began on the ACP in 2007 and was demobilized in 2009.

On January 7, 2019, it was announced that the facility would be opened again, and the ACP is

currently under construction.

       35.     Centrus’s centrifuge operations are carried out pursuant to source materials licenses

which allow for the possession of radioactive material but do not allow for the disposal of

radioactive material via air dispersion on Plaintiffs’ properties.

                     Environmental Remediation and Waste Management

       36.     Environmental cleanup at the Portsmouth Site began in 1989, and it continues

today. At all material times to this lawsuit, environmental remediation was and is being conducted.

       37.     Between 1997 and 2005, Bechtel Jacobs Company, LLC (“Bechtel Jacobs”) was

responsible for environmental remediation at the Portsmouth Site.

       38.     Between 2005 and 2010, LATA/Parallax Portsmouth, LLC (“LATA/Parallax”) was

responsible for environmental remediation at the Portsmouth Site. LATA/Parallax was responsible

for groundwater and soil remedial actions, removing legacy waste, decontamination and

decommissioning (D&D) facilities, highly enriched uranium disposition, operating the site waste

storage facilities, and surveillance and maintenance activities, as well as other activities.

       39.     From 2010 to present, Fluor-BWXT Portsmouth, LLC (“Fluor-BWXT”) has been

responsible for environmental remediation at the Portsmouth Site. Fluor-BWXT’s work is

expected to continue until 2024.

       40.     In 2015, a plan was agreed to for disposing of more than 2 million cubic yards of

waste that would be generated from the Portsmouth Site’s decontamination and decommissioning

process. This plan includes construction of an on-site waste disposal facility.




                                                  8
  Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 9 of 42 PAGEID #: 9




        41.    Construction activities on the waste disposal facility, including site clearing and

roadway construction, began around 2017.

                   Releases and Statistically Significant Increase in Cancer

        42.    Recent evidence collected, including reports by DOE, NIOSH, and EPA,

demonstrate that there have been multiple instances of release of contaminants, radioactive,

harmful, and/or hazardous to the water and air in violation federal statutes and/or regulations.

        43.    Recent scientific testing performed at locations adjacent to the plant on publicly

accessible areas supports a conclusion that external radiation levels exceed the allowable level of

exposure to members of the public under federal law.

        44.    Levels of all cancers more than 7 times the rate expected on the basis of national

data were recorded between 2011 and 2016 in the small zip code of Jasper, Ohio, which lies to the

west of the PORTS plant and along the Scioto River.

        45.    Analysis of cancer rates for all cancers combined in the Census Tracts adjacent to

the plant shows a statistically significant rate of 60% excess risks of all cancers between 2011 and

2016 based on national data. Zip code data identify lung cancer as a major issue in this area.

        46.    The counties which contain and are adjacent to the plant, namely Pike, Scioto,

Vinton, Adams, and Lawrence, are among those having the highest cancer rates in the State of

Ohio.

        47.    These high levels of cancer in the counties, in the areas near the site, and along the

rivers and streams draining the land near the plant and to which the discharges have historically

been released are consistent with the exposures of individuals living in these areas to the

radioactive materials emanating from the plant.




                                                  9
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 10 of 42 PAGEID #: 10




               Defendants’ Operations Spread Radioactive Particles Off-Site
              Into Unrestricted Areas and Contaminated Plaintiffs’ Properties

       48.     Plaintiffs’ properties are within the zone impacted by radioactive materials,

including alpha-emitting radionuclides. Samples taken on and around Plaintiffs’ properties and at

other locations near the Portsmouth Site confirm an elevated presence of radioactive particles,

which presents a substantial and imminent risk of harm.

       49.     Environmental evidence gathered thus far indicates that property and persons near

the Portsmouth Site have been and continue to be exposed to toxic, harmful, and/or radioactive

substances and are negatively impacted by toxic, harmful, and/or radioactive releases from the

Portsmouth Site.

       50.     Plaintiffs’ environmental sampling and scientific testing of properties near the

Portsmouth Site reveal the presence of radioactive, harmful, and toxic materials consistent with

those expected to be found near a site such as the Portsmouth Site where uranium enrichment

operations are conducted. Tests reveal the presence of these radioactive, harmful, and toxic

materials in residences near the Portsmouth Site.

       51.     Scientific analysis of samples has revealed the presence of “fingerprints” linking

the hazardous, toxic, carcinogenic, radioactive materials either stored, processed, and/or

manufactured at the Portsmouth Site to the contamination.

       52.     Jason and Ursula McGlone’s Property is approximately two miles from the

Portsmouth Site. This proximity puts the McGlone’s Property in the direct path of radioactive air

emissions, radioactive particles distributed by the wind blowing such contamination off the site in

dirt and dust, as well as non-radioactive harmful constituents, most if not all of which emanate

from the Portsmouth Site.




                                                10
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 11 of 42 PAGEID #: 11




        53.      On May 13, 2019, Zahn’s Corner Middle School in Piketon was suddenly closed

due to health concerns because enriched uranium was detected inside the building. Neptunium-

237 was also detected by an air monitor next to the school. The school is approximately two miles

from the Portsmouth Site. The school serves more than 300 students.

        54.      Zahn’s Corner Middle School remains quarantined and closed.

        55.      K.D. is a student of Zahn’s Corner Middle School. She was evacuated from the

school after the detection of enriched uranium.

        56.      Testing done by the Northern Arizona University dated April 27. 2019, and which

was provided to Defendants via the Notice Letter, included detailed information about dozens of

samplings in the area. The study (attached hereto as Exhibit A) found enriched uranium detected

inside Zahn’s Corner Middle School. Neptunium-237 was also detected by an air monitor next to

the school. The study also found highly radiotoxic transuranic isotopes at the school and other

locations in dust, soil, sediments, and water, including plutonium-239, neptunium-237, and

plutonium-240.

        57.      A recent study conducted by Northern Arizona University, provided to Defendants

via the Notice Letter, included detailed information about dozens of samplings in the area. The

study2 determined that:

                 A.      Enriched Uranium is found in surface waters, sediments, and interior dusts

                         in the Piketon area which are consistent with the operations at the

                         Portsmouth Site.

                 B.      Non-fallout 237Np (Neptunium) and Pu (Plutonium) isotopes are found in

                         bed sediments, suspended sediments, and interior dusts in the Piketon area.


2
 Michael E. Ketterer, Investigation of Anthropogenic Uranium, Neptunium, and Plutonium in Environmental Samples
Near Piketon, Ohio, April 27, 2019.


                                                      11
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 12 of 42 PAGEID #: 12




                 C.    Non-fallout 237Np (Neptunium) is found in sediments of an unnamed creek

                       that is draining a landfill construction area that is currently being worked.

                 D.    Enriched Uranium is found in interior spaces of Zahn’s Corner Middle

                       School, and in attic dust in the Piketon area.

                 E.    Emissions from the Portsmouth Site account for the enriched contents of

                       Uranium, Neptunium and Plutonium encountered in environmental samples

                       from the Piketon area.

See Exhibit A.

                             Hazardous Substances and/or Wastes

       58.       One or more of Defendants are responsible for PORTS continuing to release

hazardous substances and/or wastes from the facility to off-site areas. The waste stream which has

been and continues to be released from PORTS is mixed, and includes, but is not limited to,

radionuclides such as Uranium, depleted Uranium, enriched Uranium, Neptunium, Plutonium,

Cesium, Thorium, and Radium; toxic metals, heavy metals, Polychlorinated biphenyls (PCBs)

(including dioxin forms of PCBs); Trichloroethylene (TCE); and other organic and inorganic

materials. By releasing this mixed waste stream in violation of their permit, standards, regulations,

conditions, requirements, and prohibitions under the Resource Conservation and Recovery Act

(“RCRA”), one or more of Defendants, as Responsible Parties, are liable under 42 U.S.C.

§ 6972(a)(1)(A). Because one or more of Defendants have contributed or are contributing to the

past or present handling, storage, treatment, transportation, or disposal of any sold or hazardous

waste which may and does present an imminent and substantial endangerment to health and the

environment, which is prohibited by RCRA, Defendants are Responsible Parties and are liable

under 42 U.S.C. § 6972(a)(1)(B). One or more of Defendants, as Responsible Parties, have violated

and continue to violate “an effluent standard or limitation” under Section 505(a)(1)(A) of the Clean


                                                 12
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 13 of 42 PAGEID #: 13




Water Act (“CWA”), 33 U.S.C. § 1365(a)(1)(A), by failing to comply with the terms of the

National Pollution Discharge Elimination System (“NPDES”). One or more of Defendants, as

Responsible Parties, are also in ongoing and continuing violation of section 301 of the CWA, 33

U.S.C. § 1311, as a result of the unpermitted and unlawful discharge of radionuclides such as

Uranium, depleted Uranium, enriched Uranium, Neptunium, and Plutonium. One or more of

Defendants, as Responsible Parties, are in violation of the Clean Air Act (“CAA”) because PORTs

has emitted and continues to emit radionuclides to the ambient air from the facility in excess of an

amount that would cause any member of the public to receive in any year an effective does

equivalent of 10 millirem (mrem) per year. 42 U.S.C. § 7401. One or more of Defendants, as

Responsible Parties, are also in violation of the CAA because PORTS has emitted and continues

to emit hazardous air pollutants in violation of applicable limitations and standards. 42 U.S.C.

§ 7412.

       59.      The Facility has been inspected by state and federal regulators, and those inspectors

have often found RCRA violations, Clean Water Act violations, violations that amount to

contributing to an imminent and substantial endangerment to human health and the environment,

and Clean Air Act violations. These include, but are not limited to, the following inspections,

which detail the specific facts surrounding these violations and causing what amounts to statutory

endangerment:

                A.     August 2-4, 1993

                B.     June 19, 2000

                C.     June 9-11, 2003

                D.     August 10-11, 2004

                E.     March 7-9, 2005




                                                 13
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 14 of 42 PAGEID #: 14




               F.      June 19-22, 2006

               G.      August 7-9, 2007

               H.      November 3, 2008

               I.      June 22-23, 2009

               J.      December 16, 2009

               K.      June 27, 2011

               L.      May 14-15, 2012

               M.      June 17-18, 2013

               N.      March 24-26, 2014

               O.      May 21, 2014

               P.      April 13-14, 2015

               Q.      July 13, 2016

               R.      April 17, 2018

               S.      June 25-26, 2019

               T.      January 29, 2020

       60.     The facts set forth in the consent decrees and related Ohio EPA Director’s Final

Findings and Orders related to DUF6 (1989, 1994, 1997, 1998, 1999, 2010) also establish

violations of RCRA, the Clean Water Act, the Clean Air Act, and also establish an imminent and

substantial endangerment to human health and the environment.

       61.     According to the Heavy Metal Sludge Characterization Plan, the Site has emitted

hazardous waste streams that includes cadmium, lead, and mercury. The same Plan noted that the

Site has found containers leaking beryllium, cadmium, and arsenic. The site has also documented

other toxic metal wastes that were disposed of at the Site.




                                                14
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 15 of 42 PAGEID #: 15




         62.      Environmental sampling confirms the off-site and on-site impacts from emissions,

leaks, and releases of solid and hazardous wastes. For example, sampling performed by Boston

Chemical Data Corp. of radionuclides and other contaminants, which was provided to the

Defendants in the December 17, 2019 Notice Letter, includes detailed information about sampling

locations, dates, and results.

         63.      Analyses of radionuclides, metals, and fluorinated compounds and other pollutants

links off-site impacts to the Facility.

         64.      Radioisotope testing by Eberline Analytical and others found that Plaintiffs’

properties have been contaminated with radioactive material, including, but not limited to, uranium

and a uranium-decay product, thorium, and where concentrations are highest closer to the Site.

This testing was provided to Defendants in the December 17, 2019 Notice Letter and includes

detailed information about sampling locations, dates, and results.3

         65.      Soil, dust, and sediment testing of off-site locations in the area has revealed PCB

contamination, including at rates up to ten times the background concentration. This includes, but

is not limited to, PCB-118, a form of PCB associated with the Facility. Concentrations of PCBs in

sediments at off-site locations downstream of the Site were thirty times higher than at off-site

locations upstream of the Site. This testing was provided to Defendants in the December 17, 2019

Notice Letter and includes detailed information about sampling locations, dates, and results.

         66.      Soil sampling showed toxic chemicals associated with the Site at concentrations

above backgrounds. For example, beryllium and cadmium, which are both associated with the Site

operations. This testing was provided to Defendants in the December 17, 2019 Notice Letter, and

includes detailed information about sampling locations, dates, and results.


3
 Plaintiffs do not file the testing data as an exhibit to this Complaint because it is in spreadsheet form and is too
voluminous to file using CM/ECF.


                                                         15
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 16 of 42 PAGEID #: 16




          67.   Plaintiffs allege the following claims not subject to the Price-Anderson Act.

                      V.    COUNT 1 – RCRA “VIOLATIONS” CLAIMS
                              UNDER 42 U.S.C. § 6972(a)(1)(A)

          68.   All allegations set forth above are incorporated by reference as if fully set forth

herein.

          69.   Plaintiffs assert several claims pursuant to RCRA’s “violations” citizen suit

provision, 42 U.S.C. § 6972(a)(1)(A). Section 6972(a)(1)(A) authorizes Plaintiffs to file an action

against any person “who is alleged to be in violation of any permit, standard, regulation, condition,

requirement, prohibition, or order which has become effective pursuant to [RCRA].” Defendants

are in violation of RCRA laws and regulations, and corresponding laws and regulations of the State

of Ohio (implemented under the authority of RCRA and incorporating the federal regulations).

          70.   RCRA-authorized laws within Ohio’s Solid and Hazardous Waste law, Ohio

Revised Code (ORC) Chapter 3734 (“Solid and Hazardous Wastes”), and regulations within

Ohio’s Administrative Code (OAC), Ohio Environmental Protection Agency rules, including, but

not limited to, Chapters 3745 and 3747, are “regulations” that have become effective pursuant to

RCRA, and are “regulations” within the meaning of 42 U.S.C. § 6972(a)(1)(A).

          71.   Plaintiffs are “person[s]” within the meaning of RCRA. 42 U.S.C. § 6903(15); 40

C.F.R. § 260.10.

          72.   Defendants are “person[s]” within the meaning of RCRA. 42 U.S.C. § 6903(15);

40 C.F.R. § 260.10.

          73.   The Portsmouth Site is a “facility” as defined in 40 C.F.R. § 260.10.

          74.   Defendants are “generators,” “operators,” and “transporters” of the facility within

the meaning of RCRA. 40 C.F.R. § 260.10.




                                                 16
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 17 of 42 PAGEID #: 17




        75.     In the course of operating the facility, Defendants generated, stored, disposed of,

and transported large quantities of “solid waste”, as defined in 42 U.S.C. § 6903(27) and 40 C.F.R.

§ 261.2, at the Site.

        76.     The wastes at the Portsmouth Site constituting “solid waste” includes, but is not

limited to, both hazardous and non-hazardous uranium enrichment processing byproducts, wastes,

and all other wastes generated in the course of Portsmouth Site’s operations.

        77.     Certain solid waste disposed of, stored, or treated by Defendants is “hazardous”

waste as defined at 42 U.S.C. § 6903(5) and 40 C.F.R. § 261.3.

        78.     The wastes at the Site and near the Site constituting “hazardous waste” includes,

but is not limited to, Plutonium-239, Neptunium-237, Cesium-137, Thorium-230, Uranium-238,

Uranium-234,      Radium-226,      Technetium-99,      PCBs,     Beryllium,    Cadmium,       Arsenic,

Trichloroethylene, and chemicals reported by the Department of Energy in Table 2.1 of the

Hazardous Chemical Inventory Report from 2017. Other hazardous wastes include those listed in

the RCRA Permit Modifications, (September 17, 2015) and the EPA Form “Notification of

Regulated Waste Activity” dated June 2, 1993.

        79.     The following wastes at the Site are a specific type of “hazardous wastes” under 42

U.S.C. § 6924(d), paragraph 2, because they are either listed via Section 6921, have certain heavy

metal concentrations, or meet the qualifications of Sections (2)(A) through (E). In addition,

because of the quantity, concentration, or physical, chemical, or infectious characteristics, these

wastes may cause, or significantly contribute to, an increase in mortality or an increase in serious,

irreversible or incapacitating reversible illness, or pose a substantial present or potential hazard to

human health or the environment when improperly treated, stored, transported, or disposed of, or

otherwise managed. These “hazardous” wastes include, but are not limited to, Dioxins and Dioxin-




                                                  17
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 18 of 42 PAGEID #: 18




like PCBs. The Dioxins and Dioxin-like PCBs likely stem from the Portsmouth Site’s electrical

equipment fires and disposal.

       80.     Defendants are past or present generators, past or present transporters, and past or

present operators of a treatment, storage or disposal facility, including, but not limited to, the

Portsmouth Site.

       81.     Since 1993, Defendants have stored and possessed numerous solid and hazardous

wastes at the Portsmouth Site. As a direct and proximate result of Defendants’ handling of waste,

Defendants have disposed of and continue to dispose of solid and hazardous wastes by allowing

them to spill, leak, seep, and be released on occasion into the surrounding areas of the property

and beyond the property boundary, and to remain in the soil and on Plaintiffs’ property. These acts

continue daily in the Site area and constitute daily “disposal” of “hazardous” and “solid” wastes

as defined by RCRA in 42 U.S.C. § 6903.

       82.     Defendants’ disposal of solid and hazardous waste was not done in accordance with

a RCRA treatment, storage, or disposal permit, constituting a violation of 42 U.S.C. § 6925(a).

       83.     Defendants routinely “lost” waste, resulting in remedial actions mandated by EPA

and the Department of Energy (“DOE”).

       84.     Defendants, on numerous occasions, mislabeled waste, resulting in improper and

illegal disposal of waste.

       85.     Defendants, on numerous occasions, vented hazardous and radioactive waste by

opening roll-up doors after release incidents, thus improperly defeating the filtered ventilation

system.

                        VIOLATION CATEGORY: LAND DISPOSAL

       86.     “Land disposal means placement in or on the land, except in a corrective action

management unit or staging pile, and includes, but is not limited to, placement in a landfill, surface


                                                 18
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 19 of 42 PAGEID #: 19




impoundment, waste pile, injection well, land treatment facility, salt dome formation, salt bed

formation, underground mine or cave, or placement in a concrete vault, or bunker intended for

disposal purposes.” 42 U.S.C. § 6924(k); 40 C.F.R. § 268.2(c).

       87.     The “land disposal” of “hazardous” wastes is prohibited. 42 U.S.C. § 6924(d); 42

U.S.C. § 6924(g); OAC Chapter 3745-270; RCRA Permit Section B.36.

       88.     While Defendants operated the facility, Defendants’ actions and processes

produced hazardous waste as defined by 42 U.SC. § 6903(5) and 40 C.F.R. § 261.3, or caused

hazardous waste to become subject to regulation, including, but not limited to, the hazardous

wastes listed above.

       89.     Defendants stored “hazardous waste” within the meaning of 40 C.F.R. §§ 260.10

and 261.3, including, but not limited to, the hazardous wastes identified herein.

       90.     The Portsmouth Site is a source of polychlorinated biphenyls (“PCBs”).

       91.     PCBs are a “solid waste” and “hazardous waste.” PCBs are also a component of

certain listed hazardous wastes at the Portsmouth Site, such as F-types wastes, and including

solvents contaminated by PCBs.

       92.     Defendants have land disposed of PCBs in various ways in violation of RCRA.

       93.     Defendants’ land disposal of PCBs is detailed in the “Summary of Chemical

Nonradiological Findings.” This was provided to Defendants in the December 17, 2019 Notice

Letter and includes detailed information about sampling locations, dates, and results. This

Summary shows that PCBs are present at the Site and in the area at concentrations above

background, as explained in the Summary through detailed sampling performed by Kaltofen

(published in 2019), Kruse (2014), and the DOE. The Summary indicates the precise nature of the

samplings, the precise timing of the samplings, the precise locations of the samplings, a map




                                                19
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 20 of 42 PAGEID #: 20




showing the sampling locations, who performed the samplings, and the precise results of the

sampling.

       94.      Other samplings listed herein evidence other violations of the land disposal

prohibition.

       95.      VIOLATION: On numerous occasions, as described in the inspection reports and

related documents referenced herein, Defendants failed to properly determine, in accordance with

the provisions of 40 C.F.R. § 268.7(a)(1) if the hazardous waste they generated at the Portsmouth

Site required treatment in order to meet the applicable standards set forth in 40 C.F.R. Part 268,

Subpart D for land disposal. This constitutes a violation of the land disposal prohibitions. 42 U.S.C.

§ 6924(d); 42 U.S.C. § 6924(g); OAC Chapter 3745-270; RCRA Permit Section B.36.

       96.      VIOLATION: On numerous occasions, as described in the inspection reports and

related documents referenced herein, Defendants shipped hazardous waste to off-site treatment,

storage, and disposal (“TSD”) facilities without sending a notice, as required by 40 C.F.R.

§ 268.7(a)(2) and (3), indicating whether the material being shipped contained hazardous waste

and whether the material being shipped met the applicable treatment standards set forth in

40 C.F.R. Part 268, Subpart D, for land disposal. This constitutes a violation of the land disposal

prohibitions. 42 U.S.C. § 6924(d); 42 U.S.C. § 6924(g); OAC Chapter 3745-270; RCRA Permit

Section B.36.

       97.      VIOLATION: On numerous occasions, as described in the inspection reports and

related documents referenced herein, Defendants failed to retain, as required by 40 C.F.R.

§ 268.7(a)(8), on-site a copy of all notices, certifications, demonstrations, waste analysis data, and

other documentation produced pursuant to 40 C.F.R. § 268.7 for the specified time period from

the date that the waste that was the subject of such documentation was last sent for off-site or on-




                                                 20
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 21 of 42 PAGEID #: 21




site treatment, storage, or disposal. This constitutes a violation of the land disposal prohibitions.

42 U.S.C. § 6924(d); 42 U.S.C. § 6924(g); OAC Chapter 3745-270; RCRA Permit Section B.36.

       98.      VIOLATION: Defendants have stored and are storing restricted hazardous waste in

violation of the prohibition at 40 C.F.R. § 268.50. This constitutes a violation of the land disposal

prohibitions. 42 U.S.C. § 6924(d); 42 U.S.C. § 6924(g); OAC Chapter 3745-270; RCRA Permit

Section B.36.

       99.      VIOLATION: Defendants have conducted land disposal in violation of the terms of

the RCRA hazardous waste permit. See RCRA hazardous waste permit at Section B.36; OAC

Chapter 3745-270.

                A.     A Notice of Violation dated August 2, 2011 from the Utah Radiation

                       Control Board for shipment of radioactive waste received on February 7,

                       2011 by the Energy Solutions facility in Clive, Utah exceeded the facility’s

                       waste acceptance of criteria resulting in a civil penalty. This constitutes a

                       violation of RCRA permit section B.36(a). See also FBP (2011) and ASER

                       (2013).

                B.     A Notice of Violation dated August 9, 2016 from Ohio EPA based on a self-

                       reported occurrence in which eleven containers of hazardous waste were

                       stored in an unpermitted area and were not inspected or labeled properly.

                       The waste consisted of used personal protective equipment, plastics, and

                       soil. The materials were regulated as hazardous waste because they were

                       used during a sampling project in an area where soil and groundwater are

                       potentially contaminated with TCE, which is a hazardous waste. This




                                                 21
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 22 of 42 PAGEID #: 22




                  constitutes a violation of RCRA permit section B.36(b). See also FBP

                  (2016) and ASER (2018).

           C.     In late 2017, MCS shipped dilute hydrogen fluoride rinse water resulting

                  from hydrogen fluoride storage tank cleanout and inspection. Each

                  shipment must meet the release limit of less than 3 picocuries/milliliter

                  (pCi/mL), or 0.003pCi/L, of total uranium activity. Approximately 9,025

                  gallons of dilute hydrogen fluoride were shipped. The average total uranium

                  activity of the shipment was 0.016 pCi/mL (0.000016 pCi/L). This

                  constitutes a violation of RCRA permit section B.36(c). See also FBP

                  (2017) and ASER (2019).

           D.     A violation, notice of which was first received by the Dept. of Energy on

                  June 5, 2014, for failing to include corrosive hazardous waste generated and

                  neutralized in the X-710 Laboratory in the biennial hazardous waste report.

                  This is a violation of RCRA permit section B.36(d). See also ASER (2014).

           E.     A Notice of Violation dated July 2, 2012 from a U.S. EPA and Ohio EPA

                  inspection on June 27, 2011 found a failure to label containers of used oil

                  and used fluorescent lamps with the words “used oil” and “used lamps.”

                  This is a violation of RCRA permit section B.36(j). See also FBP (2012)

                  and ASER (2014).

           F.     A Notice of Violation dated August 3, 2012 found that DUF6 cylinders were

                  being stored in the X-745B and X-745F Cylinder Storage yards in violation

                  of Ohio hazardous waste regulations and the RCRA permit. This is a




                                           22
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 23 of 42 PAGEID #: 23




                       violation of RCRA permit section B.36(k). See also FBP (2012) and ASER

                       (2014).

       100.    Each failure of Defendants to comply with the land disposal restriction

requirements constitutes a separate violation of 42 U.S.C. § 6924, 40 C.F.R. Part 268, OAC

Chapter 3745-270, and the RCRA Permit Section B.36.

       101.    Plaintiffs provided Defendants with the notice required pursuant to 42 U.S.C.

§ 6972(b).

       102.    Plaintiffs sent a Notice of Intent on December 9, 2019, and a supplemental exhibit

to the Notice of Intent on December 17, 2019. On information and belief, more than sixty days

have passed since Defendants received the notice and exhibit.

       103.    Since the Notice of Intent letter and exhibit were mailed, no action has been taken

by the U.S. EPA Administrator, the U.S. EPA Regional Administrator, the U.S. Attorney General,

or the State of Ohio, which would preclude Plaintiffs from pursuing a claim under 42 U.S.C.

§ 6972(a)(1)(A).

       104.    Pursuant to 42 U.S.C. § 6972(b)(2)(F), a copy of this Complaint will be served on

the U.S. Attorney General and the U.S. EPA Administrator.

       105.    Plaintiffs are entitled to relief under 42 U.S.C. § 6972(a), including (A) requiring

Defendants to take all actions necessary to comply with the above-referenced law and regulatory

violations; (B) to pay civil fines under 42 U.S.C. §§ 6928(a) and (g), with each day constituting a

separate violation; and (C) to pay Plaintiffs’ attorney fees and costs, including, but not limited to,

expert witnesses.




                                                 23
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 24 of 42 PAGEID #: 24




                      VI.     COUNT 2 – RCRA “ENDANGERMENT” CLAIM
                                 UNDER 42 U.S.C. § 6972(a)(1)(B)

          106.   All allegations set forth above are incorporated by reference as if fully set forth

herein.

          107.   Pursuant to RCRA, 42 U.S.C. § 6972(a)(1)(B), Plaintiffs bring suit against

Defendants as past or present generators, transporters, or operators of a waste storage or disposal

facility who have or are contributing to the handling, storage, or disposal of any solid waste which

may present an imminent and substantial endangerment to health or the environment.

          108.   Defendants have “contributed” and are “contributing to the handling, storage, or

disposal of solid waste” at the facility because Defendants have operated and are operating the

facility through their decisions, actions, and inactions, which have and continue to cause waste in

the form of contaminants to escape, posing an imminent and substantial endangerment to health

and the environment. The facility’s operations and Defendants’ decisions, actions, and inactions

are alleged in detail in the Factual Allegations section, and generally include, but are not limited

to:

                 A.         The decision to inappropriately handle waste at the site, causing waste to be

                            released into the environment.

                 B.         The decision to not invest more money in maintenance, repair, and upgrades

                            to ensure that waste would not be released into the environment.

                 C.         The decision to improperly inventory waste.

                 D.         The decision to improperly store waste.

          109.   The contaminants that have and continue to emanate into the soil, groundwater, and

surface water, inside and outside of the facility.

          110.   The contaminants have contaminated the aquifer as indicated by monitoring wells.



                                                     24
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 25 of 42 PAGEID #: 25




       111.    There is a pathway of exposure to the environment and humans due to

contamination and the direct threat of contamination of Little Beaver Creek, which is visited and

used by citizens, including a direct link to water wells that are recharged by Little Beaver Creek.

       112.    There have been, and continue to be threats of, ingestion of contaminants from the

Site through continued airborne releases, surface water releases, and groundwater releases.

       113.    There is a TCE plume that poses a direct threat to aquifers and water wells.

       114.    The contaminants that have been and are continuing to be released from the

Portsmouth Site combines radioactive materials, pollutants, hazardous substances, heavy metals

removed from purification of the yellow cake, and the fluorinated compounds present during the

production process.

       115.    The radionuclides, including radioactive decay products, mixed wastes, pollutants,

heavy metals and fluorinated compounds discharged from the facilities operated by Defendants

are found throughout the neighboring community.

       116.    Defendants have allowed a mixed waste stream consisting of radionuclides and

PCBs and other pollutants to contaminate the surrounding area, as demonstrated by the findings

from the environmental investigations. The investigation findings establish that the facility is

discharging toxic materials directly into the environment.

       117.    The contaminants are toxic, hazardous, and harmful to human health and the

environment.

       118.    Some of the toxic and harmful health effects associated with these hazardous

wastes, such as PCBs, dioxins, and dioxin-like PCBs, include, but are not limited to: damage to

skin, liver damage, cancer, reproductive and developmental problems, damage the immune

system, and interference with hormones.




                                                25
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 26 of 42 PAGEID #: 26




       119.   On information and belief, during the time period that Defendants operated the

Portsmouth Site and its facilities, harmful contaminants have been and continue to be released,

spilled, leaked, emitted, and discharged from the Site’s facility, in the vicinity of Piketon,

migrating into the soil, groundwater, and surface water. These contaminants currently threaten to

harm the public health and environment.

       120.   Though it is not a prerequisite for a suit under 42 U.S.C. § 6972(a)(1)(B), much of

the solid waste that constitutes the “endangerment” is “hazardous” within the meaning of RCRA.

       121.   The continued neglect of the Portsmouth Site poses a direct threat to health via

uncontrolled releases and escape of toxic contaminants throughout the downstream watershed,

exposing the wildlife and humans to lethal and non-lethal health threats and environmental

damage. The impact to groundwater threatens health and the environment that draw sustenance

from the aquifer, which is an EPA underground drinking water source. The watercourses impacted

by the Site’s discharges form conduits that serve as exposure pathways to humans, wildlife,

vegetation, and the environment throughout the watershed. The impact of the contamination may

volatize and migrate beyond the stream through natural processes. The contamination caused by

Defendants includes hazardous substances in excess of state and federal standards that are

protective of health and the environment, and sampling and other analysis confirms the ongoing

threat. The impact of this contamination may also present an imminent and substantial

endangerment to employees, workers, and visitors to the Site. The contamination can and does

aerate and form a toxic air plume that is toxic to human health and the environment and is

evidenced by the type and character of waste at issue. Many of the toxic contaminants emanating

from the Portsmouth Site in uncontrolled releases, and identified in sampling results, present a

reasonable prospect of serious potential harm to humans and the environment.




                                               26
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 27 of 42 PAGEID #: 27




       122.    At present, there is a clear pathway of exposure and credible exposure scenario

between the facility, its released and releasing contaminants, and the neighboring environment and

neighboring communities. The potent contaminants combined with the exposure pathway to the

neighboring community and environment amounts to an ongoing, imminent, and substantial

endangerment to human health and the environment.

       123.    The following credible exposure pathways between Defendants’ contaminants and

the neighboring community and environment include, but are not limited to:

               A.     Surface water transport pathway including suspended and deposited

                      sediments;

               B.     Airborne transport pathway of contaminated particulate matter;

               C.     Dermal contact exposure pathway via contaminated soils and sediments;

               D.     Ingestion exposure pathway for soils, sediments or indoor dusts;

               E.     Inhalation exposure pathway for airborne particulate matter;

               F.     Wildlife to human exposure pathway via contaminated fish and wildlife;

               G.     Threats to on-site workers, trespassers, and visitors to the facility site;

               H.     Threats to drinking water wells, particularly those with underground

                      drinking water aquifer sources connected to Little Beaver Creek; and

               I.     The operators’ own documentation showing that a groundwater plume of

                      contamination is entering Little Beaver Creek.

       124.    Defendants have engaged in the storage and/or disposal of hazardous wastes by

operating a solid-waste facility with emission controls inadequate to limit discarded radionuclides

from escaping into the atmosphere and environment.




                                                27
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 28 of 42 PAGEID #: 28




        125.    Defendants have failed and are failing to prevent the migration of these

contaminants from the Portsmouth Site into the environment where they threaten human health

and the environment.

        126.    The facilities operated by Defendants have contributed to, and continue to

contribute to additional and continual releases of mixed waste found in soils throughout the

Portsmouth Site that are re-suspended into the atmosphere through typical industrial activities, as

demonstrated by the findings from the environmental investigations.

        127.    The 2017 PORTS Annual Site Environmental Report (“ASER”) (attached hereto

as Exhibit B), found PCBs in sediments at the Portsmouth Site’s water discharge points, including

in Little Beaver Creek at the location of the PORTS holding pond. This includes, but is not limited

to, releases of Technetium (Tc-99).

        128.    Violation is also evidenced by the 2017 DOE ASER where it states that, “In 2017,

the average annual dose (8736 hours) recorded at the cylinder yards near Perimeter Road was

739 mrem/year.”

        129.    Testing results have also revealed the toxic metals cadmium, beryllium, and arsenic

at multiples of the expected background. This testing was provided to Defendants in the

December 17, 2019 Notice Letter, and which includes detailed information about sampling

locations, dates, and results.

        130.    The 2014 Ohio University Study (attached hereto as Exhibit C) found 40 PCB

spills at PORTS, causing PCB concentrations as high as 26,677 parts per billion, compared to

background at less than 5 parts per billion. This testing was provided to Defendants in the

December 17, 2019 Notice Letter, and which includes detailed information about sampling

locations, dates, and results.




                                                28
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 29 of 42 PAGEID #: 29




       131.   The 2015 Final Record of Decision of the DOE found “Leaks and off-gassing from

process gas equipment (PGE) or components being repaired or replaced resulted in the release of

airborne uranium, transuranic constituents, fission products, fluorine, and hydrogen fluoride gas

(DOE 2000a). Various hazardous substances such as asbestos, beryllium, lead, trichloroethene

(TCE) and other solvents, polychlorinated biphenyls (PCBs), acids, chromium, nickel, lithium,

and mercury were also used. Radioactive materials and other harmful and hazardous substances

were spilled or released to the environment from production-related facilities and attendant work

activities. Activities to manage wastes and liquid process effluents evolved over the operating

lifetime of PORTS.”

       132.   A 2013 Ohio University study of Little Beaver Creek (attached hereto as

Exhibit D) found that radiological and chemical contaminants entering Little Beaver Creek from

the Site, exposing the residents and the environment to harmful contamination.

       133.   The 2013 Ohio University study also noted 104 reported spills, forty of which were

PCB-contaminated oil spills.

       134.   The 2013 Ohio University study indicated that testing of off-site sediments revealed

PCB contamination from the Portsmouth Site, including at the mouth of Little Beaver Creek. The

study also found that on-site concentrations were over 2,000 higher than background levels. The

study found PCB-118, a dioxin-like form of PCB, at the mouth of Little Beaver Creek.

       135.   Centrus “contributed to” the endangerments by improperly maintaining the gaseous

diffusion plant at the Portsmouth Site while systems were permanently disengaged, and equipment

prepared for eventual decommissioning. Centrus was also responsible for operating the American

Centrifuge Lead Cascade Facility (“Lead Cascade”). In 2016, Centrus ceased uranium enrichment

operations at the Lead Cascade which was followed by the removal of uranium gas from the




                                               29
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 30 of 42 PAGEID #: 30




centrifuges and process piping, dismantling the equipment, and other actions needed to ultimately

decommission the facility. Centrus is the successor-in-interest to USEC.

       136.   USEC “contributed to” the endangerments by improperly conducting uranium

enrichment operations at the Portsmouth gaseous diffusion plant from July 1993 until 2001.

Thereafter, from 2001 to 2011, USEC “contributed to” the endangerments by maintaining the

gaseous diffusion plant initially in “cold standby” and later “cold shutdown” where systems were

permanently disengaged, and equipment prepared for eventual decommissioning. USEC also

“contributed to” the endangerments by operating the American Centrifuge Lead Cascade Facility

(“Lead Cascade”) from 2004 until USEC declared bankruptcy in 2014 and in its reorganization

was renamed Centrus Energy Corporation.

       137.   UDS “contributed to” the endangerments by improperly designing, building, and

operating the depleted hexafluoride conversion plant (“DUF6 Conversion Plant”) located on the

Portsmouth site. UDS operated the DUF6 Conversion Plant from 2002 until 2010.

       138.   BWXT “contributed to” the endangerments by improperly operating the DUF6

Conversion Plant from 2010 until 2016. BWXT was also responsible for continuing cylinder

surveillance and maintenance services for the inventory of DUF6, low-enrichment hexafluoride

(UF6), normal UF6, and other cylinders.

       139.   MCS “contributed to” the endangerments by improperly operating the DUF6

Conversion Plant from 2016 to present. MCS was responsible for providing cylinder surveillance

and maintenance for the DUF6 Conversion Plant and associated equipment, operating the

conversion facility to convert the DUF6 from the inventory at Paducah and Portsmouth to uranium

oxide; reusing, storing, transporting, and/or disposing of DUF6 conversion process end-products;




                                               30
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 31 of 42 PAGEID #: 31




selling the aqueous hydrofluoric acid (AqHF) product; and providing surveillance and

maintenance services for the cylinder storage yards.

       140.      Bechtel “contributed to” the endangerments by improperly carrying out their

responsibility for environmental remediation at the Portsmouth Site. Bechtel was responsible for

environmental remediation at the Portsmouth Site from 1997 to 2005.

       141.      Lata/Parallax “contributed to” the endangerments by improperly carrying out their

responsibility for environmental remediation at the Portsmouth Site. Lata/Parallax was responsible

for environmental remediation at the Portsmouth Site from 2005 to 2010. Lata/Parallax was

responsible for groundwater and soil remedial actions, removing legacy waste, decontamination

and decommissioning facilities, highly enriched uranium disposition, operating the site waste

storage facilities and surveillance and maintenance activities.

       142.      Flour-BWXT “contributed to” the endangerments by improperly carrying out their

responsibility for environmental remediation at the Portsmouth Site. Fluor-BWXT was responsible

for environmental remediation at the Portsmouth Site from 2005 to present. Fluor-BWXT is

responsible for construction of an on-site waste disposal facility to be used for the disposal of more

than 2 million cubic yards of waste generated from the Portsmouth Site’s decontamination.

       143.      The endangerment extends to the environment (soil, groundwater, surface water)

and humans (site workers, trespassers, residents in the neighboring community, and heightened

for humans who live near Little Beaver Creek or rely on groundwater that is hydrologically linked

to the Creek).

       144.      The impacts and continued endangerment extend beyond the Portsmouth Site’s

property boundaries and include areas to which the contaminants have migrated and threaten to




                                                 31
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 32 of 42 PAGEID #: 32




migrate, including, but not limited to, downstream of the Portsmouth Site and downwind of the

Portsmouth Site.

          145.   The continuing threat to health and the environment will remain unabated until the

Site and affected areas are fully remediated and restored, and additional protections and measures

are taken to ensure the long-term integrity and safety of the Portsmouth Site.

          146.   Plaintiffs provided Defendants with the notice required pursuant to 42 U.S.C.

§ 6972(b).

          147.   Plaintiffs sent a Notice of Intent on December 9, 2019, and a supplemental exhibit

to the Notice of Intent on December 17, 2019. On information and belief, more than sixty days

have passed since Defendants received the notice and exhibit.

          148.   To the extent that any action has been undertaken by anyone to address the

contamination, it is insufficient to abate the endangerment.

          149.   Since the Notice of Intent letter and exhibit were mailed, no action has been taken

by the U.S. EPA Administrator, the U.S. EPA Regional Administrator, the U.S. Attorney General,

or the State of Ohio, which would preclude Plaintiffs from pursuing a claim under 42 U.S.C.

§ 6972(a)(1)(B).

          150.   Pursuant to 42 U.S.C. § 6972(b)(2)(F), a copy of this Complaint will be served on

the U.S. Attorney General and the U.S. EPA Administrator.

          151.   The Court has jurisdiction pursuant to 42 U.S.C. § 6972(a) to enter injunctive relief

to abate the endangerment.

                   VII.   COUNT 3 – CLEAN WATER ACT CLAIM UNDER
                                  33 U.S.C. § 1365(a)(1)(A)

          152.   All allegations set forth above are incorporated by reference as if fully set forth

herein.



                                                  32
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 33 of 42 PAGEID #: 33




       153.    Defendants are in ongoing violation of the CWA through the discharge of pollutants

directly into Waters of the United States.

       154.    Section 505(a)(1)(A) of the Clean Water Act, 33 U.S.C. § 1365(a)(1)(A), permits

any citizen to commence a civil action on his own behalf “against any person … who is alleged to

be in violation of (A) an effluent standard or limitation under this chapter ….” Section 505(f)(1)

of the Clean Water Act, 33 U.S.C. § 1365(f)(1), defines “effluent standard or limitation under this

chapter” as meaning, inter alia, an unlawful act under Section 301(a) of the Clean Water Act, 33

U.S.C. § 1311(a); see also 33 U.S.C. § 1342.

       155.    A violation of an “effluent standard or limitation” includes, among other

enumerated actions, (a) any discharge of a pollutant to the Waters of the United States without

NPDES permit authorization, and (b) any contravention of a NPDES permit condition or

requirement. 33 U.S.C. § 1365(f).

       156.    Plaintiffs live near, own property near, work near, and recreate near the Waters of

the United States and wetlands downstream of the Portsmouth Site’s point sources through which

Defendants discharge pollutants.

       157.    Plaintiffs consider the waters and wetlands and aquatic life and other wildlife in

these areas to be significant parts of the area in which they live.

       158.    Plaintiffs want the area’s waters and wetlands to contain as little pollution as

possible.

       159.    Plaintiffs walk near or recreate near or in the area’s waters.

       160.    Plaintiffs enjoy viewing aquatic life in the waters.

       161.    Some Plaintiffs have children who play in and around the water and wetlands.




                                                  33
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 34 of 42 PAGEID #: 34




       162.    Plaintiffs are concerned about their health and safety, and the health and safety of

children, as a result of having spent time in the presence of pollutants discharged by the Portsmouth

Site into the water and wetlands.

       163.    Plaintiffs are concerned about the health of the aquatic life and other wildlife in and

around the water and wetlands impacted by the pollutants discharged from the Portsmouth Site.

                   VIOLATION CATEGORY: DISCHARGE WITHOUT
                        PERMIT AND PERMIT VIOLATIONS

       164.    Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), and ORC 6111.04

prohibit the discharge of pollutants into navigable Waters of the United States, unless in

compliance with various enumerated sections of the Clean Water Act. Section 301(a) prohibits,

inter alia, such discharges not authorized by, or in violation of, the terms and conditions of an

NPDES permit issued pursuant to Section 402 of the Clean Water Act, 33 U.S.C. § 1342.

       165.    The Portsmouth Site constitutes a discrete and discernable point source of

radioactive contaminants and other contamination, which is leaking, draining, releasing, and

emitting from the Portsmouth Site.

       166.    Other “point sources” within the meaning of Section 301(a) of the Clean Water Act,

33 U.S.C. § 1311(a), include, but are not limited to, the “outfalls” listed and identified within the

facility’s NPDES discharge permits.

       167.    Other “point sources” within the meaning of Section 301(a) of the Clean Water Act,

33 U.S.C. § 1311(a), include, but are not limited to, conveyances such as storm drains on the

facility’s roofs, ponds, and the on-site swales and ditches through which stormwater flows.

       168.    Discharges from these point sources constitute the discharge of pollutants from a

point source directly into Waters of the United States.




                                                 34
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 35 of 42 PAGEID #: 35




        169.    The Portsmouth Site does not have a permit under the federal Clean Water Act’s

National Pollutant Discharge Elimination System to discharge some of the pollutants the

Portsmouth Site is discharging.

        170.    The CWA defines “pollutant” as including “solid waste” and “chemical wastes.”

33 U.S.C. § 1362(6).

        171.    Defendants have and are discharging pollutants, including polychlorinated

biphenyls (PCBs), and radionuclides such as Uranium, depleted Uranium, enriched Uranium,

Neptunium and Plutonium, as well as heavy metals and other harmful constituents described in

samplings referenced herein. These discharges are directly into Waters of the United States.

        172.    Defendants’ failure to maintain subsurface infrastructure has caused a failure and

violation for unpermitted discharges regarding ponded water near the X-745F Cylinder Storage

Yard north of the X-344 Facility, as noted by Ohio EPA in a letter dated August 9, 2018.

        173.    Defendants have discharged mercury in violation of law and permit as their own

NPDES permit modification requests in 2016 and 2017 have conceded.

        174.    The CWA defines “navigable waters” as the “waters of the United States.” 33

U.S.C. § 1362(7). Regulations and case law establish that “waters of the United States” includes,

in turn, all tributaries to interstate waters. See, e.g., 40 C.F.R. § 122.2. Waters of the United States

that the facility discharges into includes the facility’s land itself, which is located in a floodplain.

Little Beaver Creek is also a “water of the United States” under the law.

        175.    Defendants’ discharge of pollutants or contaminants from the Portsmouth Site into

waters of the United States without a proper permit violates the federal Clean Water Act and

regulations promulgated thereunder. Sections 301(a) and 402 of the Clean Water Act, 33 U.S.C.

1311(a) and 1342, and ORC 6111.04.




                                                  35
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 36 of 42 PAGEID #: 36




       176.    Defendants’ CWA discharge permit(s) (including, but not limited to, Fluor—

01O00000, American Centrifuge Operating—OIS00023, Mid-American Conversion—0IS00034)

do not allow for the discharge of radionuclides or any such mixed waste stream(s), nor mercury at

the levels that the Portsmouth Site has been found to discharge, such as those found on-site and

off-site by testing referenced herein.

       177.    On information and belief, the testing at the Portsmouth Site and in the vicinity of

radioisotopes and chemical quality indicates that Defendants are in ongoing violation of the permit.

These ongoing discharges are identified in the exhibits to the December 17, 2019 Notice Letter,

noting the location and type of ongoing discharges.

       178.    On information and belief, the testing indicates that rainwater now interacts with

contaminated soils at and near the site, and discharges heavily contaminated radionuclides and

other pollutants and mixed wastes into nearby streams, and specifically tributaries to the Scioto

River. Defendants’ permits do not allow these discharges.

       179.    Plaintiffs provided Defendants with the notice required pursuant to 33 U.S.C.

§ 1365(b).

       180.    Plaintiffs sent a Notice of Intent on December 9, 2019, and a supplemental exhibit

to the Notice of Intent on December 17, 2019. On information and belief, more than sixty days

have passed since Defendants received the notice and exhibit.

       181.    Since the Notice of Intent letters were mailed, no action has been taken by the U.S.

EPA Administrator, the U.S. EPA Regional Administrator, the U.S. Attorney General, or the State

of Ohio, which would preclude Plaintiffs from pursuing a claim under CWA.

       182.    Pursuant to 33 U.S.C. § 1365(c), a copy of this Complaint will be served on the

U.S. Attorney General and the U.S. EPA Administrator.




                                                36
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 37 of 42 PAGEID #: 37




          183.   The Court has jurisdiction pursuant to CWA Section 309 to enter injunctive relief

to bring Defendants into compliance and abatement of violations.

                     VIII. COUNT 4 – CLEAN AIR ACT CLAIM UNDER
                                   42 U.S.C. § 7604(a)

          184.   All allegations set forth above are incorporated by reference as if fully set forth

herein.

          185.   Pursuant to citizen suit provision of 42 U.S.C. § 7604(a)(1), Plaintiffs bring a claim

for Defendants’ violations of the Clean Air Act (“CAA”).

          186.   As evidenced by environmental sampling, large quantities of hazardous

radionuclides, pollutants, toxic metals, and fluorinated compounds have been discharged from the

Portsmouth Site’s facility, and have settled onto the soils and buildings, and have also been

discharged to surface waters and into groundwaters of the areas surrounding PORTS.

          187.   This provision authorizes suits “against any person ... who is alleged to have

violated or to be in violation of (A) an emission standard or limitation under this chapter...”

42 U.S.C. § 7604(a)(1). As defined, an “emission standard or limitation” includes the requirements

set forth under 42 U.S.C. § 7412 without regard to whether such requirement is expressed as an

emission standard or otherwise, and “any permit term or condition.” 42 U.S.C. § 7604(f)(3) and

(4).

          188.   Ohio EPA air pollution control law is found in ORC 3704. Ohio EPA air pollution

control regulations are found in the OAC in chapters 3745-14 to 3745-26, 3745-31, 3745-71 to

3745-73, 3745-77 to 3745-80, 3745-100, 3745-103, 3745-104, and 3745-109 to 3745-114.

          189.   In 1989, EPA promulgated regulations to control the emissions of radionuclides

from various sources. See 54 Fed. Reg. 51,703 (Dec. 15, 1989). Subpart I of these regulations—

found at 40 C.F.R. §§ 61.100 through .109—applies to radionuclide emissions from federal



                                                  37
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 38 of 42 PAGEID #: 38




facilities other than Nuclear Regulatory Commission licensees not covered by Subpart H. Subpart

I applies to the Site. These regulations contain emissions standards, reporting standards, and

record-keeping standards (40 C.F.R. §§ 61.102, .104, .105, .107).

                       VIOLATION CATEGORY: HAP EMISSIONS

       190.    The Clean Air Act regulates the release of “hazardous air pollutants” (“HAPs”).

42 U.S.C. § 7412. HAPs threaten “adverse human health effects ... or adverse environmental

effects.” 42 U.S.C. § 7412(b)(2).

       191.    Radionuclides are identified as HAPs under the CAA. See 42 U.S.C. § 7412(b)

(identifying radionuclides as a hazardous air pollutant); see also 44 Fed. Reg. 21,704 (April 11,

1979) (EPA’s listing of radionuclides as hazardous air pollutant). Radionuclides are determined to

be carcinogenic by the EPA. See 54 Fed. Reg. 51654, 51657 (December 15, 1989); 44 Fed.

Reg. 76,738 (1979) (“exposure to radionuclides increases the risk of human cancer and genetic

damage.”). EPA “concluded that emission of radionuclides may reasonably be anticipated to

endanger public health, and that radionuclides constitute hazardous air pollutants within the

meaning of the Clean Air Act.” 44 Fed. Reg. 76,738 (1979).

       192.    On information and belief, the Portsmouth Site has and is releasing chlorinated

solvents and radionuclides via air pollutant sources from the stacks and also from fugitive

emissions, as well as asbestos. Samplings referenced herein also evidence that contaminated dust

stems from illegal releases from the Portsmouth Site.

       193.    The Clean Air Act Section 112 (42 U.S.C. § 7412) prohibits operators of stationary

sources from emitting hazardous air pollutants or operating a stationary source in violation of

applicable limitations and standards. 42 U.S.C. § 7412(f)(4) (“No air pollutant to which a standard

under this subsection applies may be emitted from any stationary source in violation of such




                                                38
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 39 of 42 PAGEID #: 39




standard”); 42 U.S.C. § 7412(i)(3)(A) (“...no person may operate such source in violation of such

standard, limitation or regulation...”); see also ORC 3704.05.

       194.    “National Emission Standards For Hazardous Air Pollutants” under Sections 100

and 102 of 40 C.F.R. Part 61, Subpart I, and the CAA, 42 U.S.C. § 7401, establish a limit whereby

the emission of radionuclides to the ambient air from a facility may not exceed an amount that

would cause any member of the public to receive in any year an effective dose equivalent of

10 millirem (mrem) per year.

       195.    Defendants are in violation of the Subpart I standards due to having emitted and

continuing to emit radiation and or radionuclides at a rate creating an exposure in excess of the

allowable 10 millirem (mrem) per year dose to a member of the public, and for failing to properly

report and keep records of such emissions.

       196.    Violation is evidenced by the 2017 DOE ASER with respect to asbestos releases

from the Portsmouth Site.

       197.    Off-site sampling evidences unpermitted or excessive emissions.

       198.    Violation is evidenced by the emissions of hazardous air pollutants including, but

not limited to, radionuclides such as uranium, plutonium, neptunium, other enriched uranium

products, thorium and other decay products into the air from the decommissioning, reclamation,

and demolition work now being conducted at the Site.

                VIOLATION CATEGORY: UNPERMITTED EMISSIONS

       199.    Defendants have operated the Portsmouth Site under CAA permits issued by the

Ohio Environmental Protection Agency including, but not limited to, the following permits:

Fluor—P0106292,      P0109662;     American     Centrifuge   Operating—P0115127,      P0116605,

P0116606, P0118536, P0117909, P0112459, P0110957, USEC P0105172, P0104604, P0104605,

P0104426 (original 06-2855).


                                                39
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 40 of 42 PAGEID #: 40




       200.    Defendants are in violation of Section 112, 42 U.S.C. § 7412, as a result of the

unpermitted and unlawful discharge of hazardous air pollutants including, but not limited to,

radionuclides such as uranium, plutonium, neptunium, other enriched uranium products, thorium

and other decay products and related contaminants evidenced by samplings. These discharges into

the air are from the operations, decommissioning, reclamation, and demolition work now being

conducted at the Portsmouth Site. See also ORC 3704.05.

       201.    Plaintiffs provided Defendants with the notice required pursuant to 42 U.S.C.

§ 7604 and 40 C.F.R. Part 54.

       202.    Plaintiffs sent a Notice of Intent on December 9, 2019, and a supplemental exhibit

to the Notice of Intent on December 17, 2019. On information and belief, more than sixty days

have passed since Defendants received the notice and exhibit.

       203.    Since the Notice of Intent letters were mailed, no action has been taken by the U.S.

EPA Administrator, the U.S. EPA Regional Administrator, the U.S. Attorney General, of the State

of Ohio, which would preclude Plaintiffs from pursuing a claim under the Clean Air Act.

       204.    Pursuant to 42 U.S.C. § 7604 and 40 C.F.R. Part 54, a copy of this Complaint will

be served on the U.S. Attorney General and the U.S. EPA Administrator.

       205.    The Court has jurisdiction pursuant to 42 U.S.C. § 7604 to enter injunctive relief.

                                  DEMAND FOR JURY TRIAL

       206.    Plaintiffs and all others similarly situated hereby demand trial by jury on all issues

in this Complaint that are so triable as a matter of right.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs respectfully pray for a Jury Trial and for the following relief:

               (1)     An Order requiring Defendants to pay civil penalties consistent with federal

                       law;


                                                  40
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 41 of 42 PAGEID #: 41




           (2)    An Order requiring the full abatement of the endangerment;

           (3)    An Order requiring injunctive relief to address all federal violations;

           (4)    An Order implementing a remediation including full site characterization

                  and cleanup of Plaintiffs’ properties to abate the endangerment caused;

           (5)    An Order implementing a medical sampling and testing;

           (6)    Prejudgment and post-judgment interest;

           (7)    An Order establishing such administrative procedures as are reasonable to

                  effectuate the relief granted to Plaintiffs and the Class Members;

           (8)    That the Court order Defendants to pay for the costs of this proceeding,

                  including reasonable attorneys’ fees and costs, including, but not limited to,

                  costs of class notice and administration; and

           (9)    Such other relief as the Court or Jury may deem appropriate.

                                        Respectfully submitted,

                                        /s/ Stuart E. Scott
                                        Stuart E. Scott (0064834)
                                        Kevin C. Hulick (0093921)
                                        Spangenberg Shibley & Liber LLP
                                        1001 Lakeside Avenue East, Suite 1700
                                        Cleveland, OH 44114
                                        Telephone: (216) 696-3232
                                        Facsimile: (216) 696-3924
                                        sscott@spanglaw.com
                                        khulick@spanglaw.com

                                        Mark F. Underwood (pro hac vice to be submitted)
                                        Underwood Law Offices
                                        923 Third Avenue
                                        Huntington, WV 25701
                                        Telephone: (304) 209-4387
                                        munderwood@underwoodlawoffices.com




                                            41
Case: 2:20-cv-02467-ALM-EPD Doc #: 1 Filed: 05/15/20 Page: 42 of 42 PAGEID #: 42




                                    Jason A. Leasure
                                    Vital & Vital, L.C.
                                    536 Fifth Avenue
                                    Huntington, WV 25701
                                    Telephone: (304) 525-0320
                                    jleasure@vitallc.com

                                    Celeste Brustowicz (pro hac vice to be submitted)
                                    Stephen H. Wussow (pro hac vice to be submitted)
                                    Victor Cobb (pro hac vice to be submitted)
                                    Cooper Law Firm, LLC
                                    1525 Religious Street
                                    New Orleans, LA 70130
                                    Telephone: (504) 399-0009
                                    cbrustowicz@sch-llc.com
                                    swussow@sch-llc.com
                                    vcobb@sch-llc.com

                                    Stuart H. Smith (of counsel to Cooper Law Firm, LLC)
                                    (pro hac vice to be submitted)
                                    Stuart H. Smith, LLC
                                    508 St. Philip Street
                                    New Orleans, LA 70118
                                    Telephone: (504) 566-1558
                                    ssmith@sch-llc.com

                                    Kevin W. Thompson (pro hac vice to be submitted)
                                    David R. Barney, Jr. (pro hac vice to be submitted)
                                    Thompson Barney
                                    2030 Kanawha Boulevard, East
                                    Charleston, WV 25311
                                    Telephone: (304) 343-4401
                                    Facsimile: (304) 343-4405
                                    kwthompsonwv@gmail.com
                                    drbarneywv@gmail.com

                                    ATTORNEYS FOR PLAINTIFFS




                                       42
